Citation Nr: 0630824	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1956 to February 1964.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 RO 
rating decision, which denied service connection for 
asbestosis.  

In April 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In August 2006, the Board requested a VA medical expert 
opinion concerning the claim pursuant to 38 C.F.R. § 20.901 
(2006).  That opinion has been received and notification of 
such has been furnished to the veteran and his representative 
in accordance with 38 C.F.R. § 20.903 (2006).  The Board now 
undertakes further consideration. 


FINDING OF FACT

The veteran's currently demonstrated asbestosis has been 
linked by competent medical evidence to his period of active 
service. 


CONCLUSION OF LAW

Asbestosis is due to injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

A review of the record shows that the veteran served on 
active duty in the Navy from February 1956 to February 1964, 
which included duty aboard three different vessels as a 
boilerman.  Service medical records do not disclose any 
complaints, clinical findings, or diagnosis of a chronic 
respiratory disability, and the veteran's physical 
examination for separation purposes in February 1964 included 
a chest X-ray that was negative.  

Post-service records include a chest X-ray dated in December 
1998, interpreted by S.F., M.D., to reveal pleural changes 
pathognomonic of asbestos-related disease and bilateral 
interstitial fibrotic changes consistent with asbestosis in 
an individual who has had an adequate exposure history and 
latent period.  In a May 2002 report, E.P., M.D., an internal 
and pulmonary specialist, stated that the veteran's chest X-
ray was consistent with pneumoconiosis and that his 
occupational history suggested significant exposure to 
asbestos materials while working as a pipe-fitter and welder, 
as well as performing boiler-making and ship work.  (The 
veteran underwent pulmonary function testing (PFT) at that 
time, but the results were not interpreted.)  Dr. P. 
concluded that the veteran had asbestosis and asbestos-
related pleural disease.  

At the time of a July 2003 VA examination, the veteran 
submitted to PFT, which showed both severe restrictive 
disease and an obstructive disease.  A chest X-ray was 
obtained, which showed no change from previous X-ray reports 
of record that indicated pleural thickening consistent with 
asbestos exposure.  The examiner diagnosed emphysema 
associated with chronic tobacco use (currently active and 
evident on chest X-ray), no radiographic evidence of 
asbestosis, and severe restrictive lung disease on PFT with 
obstructive component as well, most probably secondary to 
emphysema.  In regard to the last diagnosis, the VA examiner 
stated that it was very difficult to say whether the exposure 
to asbestos had any part in the lung disease, in the absence 
of radiographic findings, but the veteran was to be further 
examiner with a CT scan of the abdomen.  In October 2003, a 
VA CT scan of the abdomen showed, among other things, 
calcified pleural plaques suggestive of the possibility of 
prior asbestos exposure.  The VA examiner, however, did not 
offer any further comment as to diagnosis and etiology 
thereof.  

Additional private medical records include a report dated in 
March 2004, which showed that the veteran presented for 
evaluation for asbestosis.  It was noted in the report, as well 
as in previous medical evaluations, that the veteran's 
occupations during and after service involved working as a 
boilerman (in service) and welder (after service), which entailed 
exposure to asbestos.  H.D.B., M.D., diagnosed the veteran with a 
history of asbestosis exposure, noting that a chest X-ray was 
relatively clear and that PFT was largely unremarkable.  He then 
ordered a CT scan of the chest, which revealed granulomatous 
calcifications and pleural calcifications that were compatible 
with a given clinical history of asbestos exposure.  Dr. B., 
however, did not offer any further comment as to diagnosis and 
etiology thereof.  In June 2005, a CT scan of the abdomen from 
Childress Regional Medical Center was interpreted by R.A., M.D., 
as showing, among other things, calcified bibasilar pleural 
plaque suggestive of prior exposure to asbestos.  

In view of the various opinions and clinical findings of chest X-
rays and CT scans of the abdomen, the Board in August 2006 sought 
a medical expert opinion through the VA Veterans Health 
Administration (VHA) to clarify the nature and etiology of the 
veteran's current lung condition.  The specific questions that 
were posed to the examiner were the following:  (1) what is(are) 
the veteran's current diagnosis(es) referable to the lungs; and 
(2) is it at least as likely as not that any currently diagnosed 
respiratory disability is related to the veteran's period of 
active service from February 1956 to February 1964, to include 
possible exposure to asbestos therein.  The resulting VA opinion, 
which was sent to the veteran, is favorable to his claim.  The 
reviewing physician opined after review of the claim folder that 
the veteran's diagnosis was that of asbestosis as substantiated 
by the work history, clinical examination reports, chest X-ray 
reports, and PFT reports.  The physician further opined that it 
was "at least as likely as not that the diagnosed respiratory 
impairment is related to the veteran's period of active service... 
during which he had continuous prolonged exposure to asbestos."  

After considering all the evidence, to include medical 
reports and opinions, statements of the veteran and fellow 
servicemen, and hearing testimony, the Board concludes that 
there is competent medical evidence which links the veteran's 
currently demonstrated asbestosis to his period of active 
service.  Thus, his claim of service connection for 
asbestosis is granted.  


ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


